DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
The status of the 01/20/2022 claims, is as follows: Claims 1-2, and 6-9 have been amended; Claims 3-5, and 10-23 have been withdrawn; and Claims 1-23 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the Such claim limitations are:
In claim 1:
The limitation “a control system configured to” in line 14
“system” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a control system" has been described in originally-filed specification on p. 09-10, lines 30-32 and 1-5 respectively as a computing device 206 or a control circuit. “The control circuit can be an application-specific integrated circuit or a circuit with a general-purpose processor configured by executable instructions stored in the operational memory 210 and/ or the persistent memory 214. The computing device 206 can control all or at least a subset of the physical components and/or functional components of the cooking instrument 200.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cavada (US 7619186, previously recited) in view of Cavada’663 (US 7323663, newly cited)
Regarding claim 1, Cavada discloses a cooking instrument (multi-purpose oven 100) comprising: 
a power supply (power switches 312, 306, 310) electrically coupled to an external power source (AC source) having an upper power draw limit (fig. 3); 
a heating system (top IR heater 102, bottom IR heaters 104 and 106) electrically coupled to the power supply, the heating system comprising one or more heating elements (top IR heater 102), with each heating element (top IR heater 102, bottom IR heaters 104 and 106) including a wavelength controlled filament assembly configured to generate electromagnetic emission to cook 1 (col. 3, lines 25-30; figs. 4-5) (it is inherent that the IR heaters emit electromagnetic emission to cook food, as evidenced in Burtea, see footnote. The wavelength of each heater is controlled as shown in figs. 4-5); 
a cooking chamber (oven chamber 112) adapted to store food at least when the heating system is operational (figs. 1-2); 
a computer readable memory storing a mapping function (predetermined routines) specifying one or more parameters (profile parameters) associated with driving the heating system (top IR heater 102, bottom IR heaters 104 and 106) to achieve a quantifiable cooking result (col. 5, lines 31-40; figs. 7, and 8A-8B); and
digital processor 302) configured to select the quantifiable cooking result (e.g. steak, hamburger etc.) and control, based on the mapping function (predetermined routines) (figs. 7-8), driving signals provided to the heating system (top IR heater 102, bottom IR heaters 104 and 106) to achieve the quantifiable cooking result (col. 5, lines 31-40), wherein controlling the driving signals thereby increases power density (intensity) of the electromagnetic emission (radiation energy) that the food is exposed to (col. 3, 4, 5, lines 55-61, 55-61, and 37-40 respectively; figs. 4-5) in a first mode of operation while the heating system (top IR heater 102, bottom IR heaters 104 and 106) consumes substantially equivalent power from the external power source (top heater 102 consumes 900 watts and bottom heaters 104 and 106 for a total 1500 watts) (it is noted that figs. 4-5 illustrate the intensity of each IR heater varies based on the wavelength. Therefore, each heater’s intensity level is achieved by varying the wavelength of respective heater) as compared to another mode of operation of the heating system (it is noted that it is well-known that increasing power density of electromagnetic emission is achieved by adding multiple sources of electromagnetic emission i.e. adding additional IR heaters, which would results in more power consumption from AC source) and wherein increasing the power density (intensity) includes managing temperature of the one or more heating elements in the heating system (top IR heater 102, bottom IR heaters 104 and 106) (col. 4, lines 28-45) (it is noted that as current flows through heaters 102, 104, and 106, heat is generated. As wavelength of heaters is varied, so is temperature of heaters).  

    PNG
    media_image1.png
    367
    541
    media_image1.png
    Greyscale

Cavada does not disclose the mapping function provides a mapping between power applied to a first heating element of the one or more heating elements and an emission surface area of the first heating element. 
However, Cavada’663 discloses a cooking instrument (infrared oven 100; fig. 2), wherein an emission surface area of the first heating element (infrared wavelengths emitted from the heater) is affected by power applied to a first heating element of the one or more heating elements (voltage applied to the first filament material) (col. 2, lines 56-64). In other words, Cavada’663 discloses the emission energy is affected by power applied to the heating element. 

    PNG
    media_image2.png
    488
    486
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mapping function of Cavada such that the mapping function provides the mapping between power applied to the first heating element of the one or more heating elements and the emission surface area of the first heating element as taught by Cavada’663, such that the desired infrared wavelengths emitted from the heating elements are achieved by taking in the account the voltage applied to the filament of the heating elements. 

Regarding claim 6, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein increasing the power density (intensity) further includes selecting a power transfer pathway that transfers more of the power (intensity) provided from the heating system (top IR heater 102, bottom IR heaters 104 and 106) to the food compared to another power transfer pathway (col. 5, lines 44-55; figs. 4-5) (it is noted varying the wavelength results in varying intensity of heaters 102, 104, and 106 as compared to turning on/off heaters 102, 104, 106), wherein selecting the power transfer pathway includes selecting and driving a quartz tube of heaters 102, 104, 106) of the one or more heating elements with an emission surface area that passively grows over time (col. 4, lines 45-54) (it is noted that the claimed heating element is described in originally-filed specification on p. 09, lines 10 as quartz tube. Therefore, quartz tube of Cavada has the same characteristics as the claimed); and wherein the control system (digital processor 302) is configured to achieve the quantifiable cooking result (e.g. steak, hamburger etc.) according to the mapping function (predetermined routines) by utilizing passively changing power density due to the passively growing emission surface area (col. 4, lines 45-55) (it is noted that the quartz tube passively controls the power density by allowing only desired electromagnetic energy to be emitted).  
  
Regarding claim 7, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein the control system (digital processor 302) is configured to control the driving signals to exploit one or more power density increasing mechanisms (col. 5, lines 37-40; figs. 4-5), and wherein increasing the power density further includes mechanically moving at least a portion of the food (col. 5, lines 40-44; fig. 3) (as evidenced in attached Wikipedia Page, it is noted “rotisserie” is a style of cooking where meat is skewered on a spit that is rotated by a motor. Therefore, power density on food being cooked either increases or decreases as food is rotated). 

Regarding claim 8, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein the power density increasing mechanisms (figs. 4-5) are static structures (filament of heaters 102, 104, and 106) that can be selectively used by the control system (digital processor 302) (col. 5, lines 44-67 and 37-40; figs. 4-5).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cavada and Cavada’663, in further view of Cochran (US 20110002677, newly cited) and Westerberg (US 6417494, previously recited)
Regarding claim 2, the modification of Cavada and Cavada’663 discloses substantially all the features as set forth above, except:
the control system is further configured to receive an image of the food and identify a food profile based on the image, wherein the control system is configured to control the driving signals further based on the food profile, and 
increasing the power density (intensity) includes mechanically moving at least a portion of the heating system. 
However, Cochran discloses a cooking instrument (oven or toaster 100, para. 0231, lines 1-3; fig. 12), a control system (control system) is further configured to receive an image of the food (visual sensor i.e. camera 60; fig. 14A) and identify a food profile (sizes of the food products) based on the image (para. 0203 and 0246), wherein the control system (control system) is configured to control driving signals further based on the food profile (“sending irradiation at the appropriate wavelength, intensity, and direction that would be most desirable”). 
However, Westerberg discloses a cooking instrument (lightwave oven 1) comprising a mechanism (upper scanning lamp mechanism 34 and lower scanning lamp mechanism 35) that moves at least a portion of a heating system (respective lamp 46, 56) (col. 5, 6 lines 38-43, 15-20 respectively) (it is evident that moving lamps results in varying energy applied to food).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking instrument of (para. 0230).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking instrument of Cavada to include the mechanism that moves at least a portion of the heating system as taught by Westerberg, in order to prevent the surface of food from overcooking or burning (col. 5, lines 1-20). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cavada and Cavada’663, in view of Cochran (US 20110002677, newly cited)
Regarding claim 9, Cavada discloses the cooking instrument (multi-purpose oven 100) comprising the quantifiable cooking result (steak, hamburger etc.). 
Cavada does not disclose:
a camera attached to an interior of the cooking chamber, wherein the camera is configured to capture images of the interior of the cooking chamber; and 
a display attached to the cooking chamber, wherein the display is configured to display the images, wherein the quantifiable cooking result include a moisture content as identified by a moisture sensor provided to the control system. 
However, Cochran discloses a cooking instrument (oven or toaster 100, para. 0231, lines 1-3; fig. 12) comprises a camera (visual camera i.e. camera 60; fig. 14A) attached to an sizes of the food products disposed in cooking chamber 30) (para. 0203; fig. 14A), wherein the camera (camera 60) is configured to capture images of the interior of the cooking chamber (sizes of the food products); and 
a display (display) attached to the cooking chamber (cooking chamber 30) (para. 0228, 0238, lines 37-43,1-10 respectively), wherein the display (display) is configured to display the images (image of the inside of cooking chamber 30), wherein the quantifiable cooking result include a moisture content as identified by a moisture sensor (moisture sensor) provided to the control system (control system) (para. 0203). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking instrument of Cavada to include the camera, the display, and the moisture sensor, such that the control system of Cavada controls the driving signals of the heating elements via closed-loop control such that optimal moisture content in food product is achieved (para. 0203). 

Response to Argument
Applicant's arguments filed on 01/20/2022 have been considered but they are respectfully not found persuasive because: 
Applicant’s Argument: with respect to claim 1 on p. 09-10 of the Remarks “Independent claim 1 as amended recites in part "a computer readable memory storing
a mapping function ... provid[ing] a mapping between power applied to a first heating element of the one or more heating elements and an emission surface area of the first heating element; and a control system configured to ... control, based on the mapping function, driving signals." Applicant submits that Cavada fails to disclose the features of independent claim 1 as amended. Cavada describes that "[t]he top IR heater 102, and bottom IR heaters 104 and 106 may be comprised of a filament (not shown) whereby electrical current is passed through the filament so as to heat the filament to a temperature at which a desired wavelength(s) of infrared energy is radiated therefrom." (See Cavada at column 4 lines 28-32.) However, Cavada is silent regarding control of driving signals based on a mapping between power applied to a heating element and an emission surface area of the heating element. Accordingly, Applicant respectfully submits that Cavada fails to disclose the aforementioned features of independent claim 1 as amended.”
Examiner’s Response:
With respect to claim 1, Applicant’s argument is respectfully not found persuasive. Cavada discloses "[t]he top IR heater 102, and bottom IR heaters 104 and 106 may be comprised of a filament (not shown) whereby electrical current is passed through the filament so as to heat the filament to a temperature at which a desired wavelength(s) of infrared energy is radiated therefrom." (col. 4, lines 28-32). For the limitation “the mapping function provides a mapping between power applied to a first heating element of the one or more heating elements and an emission surface area of the first heating element”, Cavada’663 is relied upon that discloses relationship between power applied to the heating element (voltage applied to the first filament material) and the emission surface area of the heating element (infrared wavelengths emitted from the heater) (col. 2, lines 56-64). In other words, there is relationship between the applied voltage to the heating element and the emission of energy. It would have been obvious to one of ordinary skill in the art to modify the mapping function stored in the memory of Cavada to include the mapping between power applied to the heating element and the emission surface area of the heating element, such that the desired infrared wavelength to cook food product is achieved. 
Applicant’s Argument: with respect to claim 7 on p. 10 of the Remarks, “Dependent claim 7 as amended recites in part "wherein increasing the power density
further includes mechanically moving at least a portion of the food." Cavada is silent regarding
increasing a power density of the electromagnetic emission that the food is exposed to by
mechanically moving at least a portion of the food. Accordingly, Cavada fails to disclose the features of dependent claim 7 as amended”
Examiner’s Response:
With respect to claim 7, Applicant’s argument is respectfully not found persuasive. Cavada discloses increasing the power density further includes mechanically moving at least a portion of the food (col. 5, lines 40-44; fig. 3) (as evidenced in attached Wikipedia Page, it is noted “rotisserie” is a style of cooking where meat is skewered on a spit that is rotated by a motor. Therefore, power density on food being cooked either increases or decreases as food is rotated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                       
                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Burtea discloses infrared heaters (32, 36), that is well-known to emit electromagnetic energy. (para. 0030, lines 1-3; fig. 3)